t c memo united_states tax_court dean w and tammy r may petitioners v commissioner of internal revenue respondent docket no filed date dean w may pro_se diane l worland for respondent memorandum opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners are entitled to trade_or_business expense deductions for payments to religious organizations made during the years and and whether the self-employment_tax imposed by sec_1401 is applicable to the earnings from dean w may's piano service and sales business for the years in issue some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference during the years in issue petitioners were husband and wife and filed joint federal_income_tax returns at the time the petition was filed petitioners resided in terre haute indiana references to petitioner are to dean w may background during the years and petitioners were members of the maryland community church an interdenominational church in terre haute indiana also during petitioners were members of sugar creek baptist church in indianapolis indiana petitioners made payments to the maryland community church in the amounts of dollar_figure and dollar_figure in and respectively petitioners also made payments to sugar creek baptist church in the amount of dollar_figure in during the years in issue petitioner operated a piano service and sales business petitioner has been self-employed in this business since and has been self-employed in other unidentified businesses since petitioner reported the income and expenses attributable to his piano service and sales business on schedules c for the years in issue for each year along with other business_expense deductions not in dispute petitioner deducted as other expenses the payments made to the aforementioned religious organizations although petitioner reported net profit on his schedules c for and petitioner did not file a schedule se computation of social_security_self-employment_tax or pay self-employment_tax on the amount of net profit earned from the business for either year on date petitioner completed a form_4029 application_for exemption from tax on self-employment_income and waiver of benefits and forwarded it to the internal_revenue_service on the form_4029 petitioner stated in part i certify that i am and continuously have been a member of church of jesus christ terre haute indiana since feb and as a follower of the established teachings of that group i am conscientiously opposed to accept any benefits of any private or public insurance that makes payments in the event of death disability old age or retirement or makes payments toward the cost of or provides services for medical_care public insurance includes any insurance system established by the social_security act petitioner's application_for exemption was denied by respondent on date business_expense deductions discussion as stated petitioners claimed deductions for payments to religious organizations on their schedules c for the years and respondent disallowed the deductions upon the ground that petitioners failed to establish that the payments were ordinary and necessary business_expenses respondent's determinations are presumed correct and petitioners bear the burden of proving that such determinations are erroneous rule a 290_us_111 furthermore deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 503_us_79 292_us_435 welch v helvering supra in general sec_162 provides a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer during the taxable_year in carrying_on_a_trade_or_business as used in sec_162 ordinary has been defined as that which is normal usual or customary in the taxpayer's trade_or_business 308_us_488 necessary has been construed to mean appropriate or helpful in the development of the taxpayer's business welch v helvering supra petitioner did not adequately explain why the payments were appropriate or helpful to his business or how he expected them to produce commensurate benefits for his business and we fail to see how such payments could be considered normal usual or customary in the operation of a piano service and sales business because petitioners have failed to establish that the payments were ordinary and necessary business_expenses within the meaning of sec_162 respondent's adjustment disallowing the business deduction for each year is sustained self-employment_tax in addition to other taxes sec_1401 imposes a tax on the self-employment_income of an individual with the exception of circumstances not present here sec_1402 defines self- employment income as net_earnings_from_self-employment derived by an individual sec_1402 the term net_earnings from 2in the computation of the deficiencies respondent allowed the payments in dispute as charitable_contribution deductions pursuant to sec_170 the provisions of sec_162 and sec_1_162-15 income_tax regs which deny deductions under sec_162 for contributions deductible under sec_170 however were not relied upon by respondent in her notice_of_deficiency or in her brief consequently we did not directly consider the applicability of those sections other than respondent's recharacterization the record is insufficient to allow for an independent determination of whether the payments in dispute constituted charitable_contributions within the meaning of sec_162 and sec_170 for a discussion on this point see 49_tc_695 self-employment means gross_income derived by an individual from any trade_or_business carried on by such individual less allowed deductions attributable to such trade_or_business sec_1402 petitioner agrees that but for his religious convictions the income earned in connection with his piano service and sales business would be subject_to self-employment_tax petitioner argues however that he is exempt from self-employment_tax based upon his religious beliefs sec_1402 provides an exemption from payment of the self-employment_tax to taxpayers conscientiously opposed to accepting the benefits of any private or public insurance on religious grounds if certain requirements are met among these sec_1402 provides exemption --any individual may file an application_for an exemption from the tax imposed by this chapter if he is a member of a recognized religious sect or division thereof and is an adherent of established tenets or teachings of such sect or division by reason of which he is conscientiously opposed to acceptance of the benefits of any private or public insurance which makes payments in the event of death disability old-age or retirement or makes payments toward the cost of or provides services for medical_care including the benefits of any insurance system established by the social_security act such exemption may be granted only if the application contains or is accompanied by-- a such evidence of such individual's membership in and adherence to the tenets or teachings of the sect or division thereof as the secretary may require for purposes of determining such individual's compliance with the preceding sentence and continued requirements the taxpayer seeking an exemption must be a member of a recognized religious sect or division thereof and must adhere to the sect's or division's established tenets or teachings that promote opposition to acceptance of the benefits of private or public insurance taxpayers seeking the exemption must file a form_4029 with the internal_revenue_service sec_1_1402_h_-1 income_tax regs petitioners bear the burden of proving their entitlement to the exemption rule a continued b his waiver of all benefits and other_payments under titles ii and xviii of the social_security act on the basis of his wages and self-employment_income as well as all such benefits and other_payments to him on the basis of the wages and self-employment_income of any other person and only if the secretary of health and human services finds that-- c such sect or division thereof has the established tenets or teachings referred to in the preceding sentence d it is the practice and has been for a period of time which he deems to be substantial for members of such sect or division thereof to make provision for their dependent members which in his judgment is reasonable in view of their general level of living and e such sect or division thereof has been in existence at all times since date the form_4029 prepared by petitioner and filed with the internal_revenue_service represented that petitioner had continuously been a member of the church of jesus christ since and that as a follower of the established teachings of that organization he conscientiously opposed being covered under private or public insurance programs at trial however petitioner admitted that the church of jesus christ did not exist and that the reference to the organization related to a theoretical collection of churches that adhere to basic tenets of the christian faith petitioner argues that he should be exempt from self-employment_tax based on his belief that the philosophy of the social_security system is diametrically opposed to the faith that he participate s in whether or not he belongs to a recognized religious sect described in sec_1402 the exemption provided by sec_1402 is narrowly drawn however and applies only to individuals who are members of a recognized religious sect or division thereof and who are adherents of established tenets or teachings of such sect or division by reason of which they are conscientiously opposed to acceptance of the benefits of any private or public insurance as outlined in the statute petitioner has presented no evidence that he is a member of a recognized religious sect the tenets or teachings of which are opposed to private or public insurance programs petitioner's personal religious beliefs as sincere as they might be are not a substitute for the requirements of the statute 81_tc_683 52_tc_310 stradley v commissioner tcmemo_1986_424 it is clear the petitioner does not come within the provisions of sec_1402 petitioner next argues that the denial of the exemption from self-employment_tax represents an attempt to regulate his religious beliefs in violation of the first amendment specifically petitioner argues the following other religious groups have been granted exemption to deny me that same exemption would effectively establish a class of religious people that enjoy privileges of the federal government unattainable by others that is the establishment of one religion more favored than others the first amendment of the constitution forbids the government from this kind of practice on several occasions this court and other courts have considered similar arguments and found them to be without merit 48_f3d_1120 9th cir affg an oral opinion of this court 74_tc_284 66_tc_835 52_tc_310 grieve v commissioner tcmemo_1986_453 we can find nothing in the instant case to distinguish it from the above cases accordingly we find the reasoning of those opinions to be dispositive of this argument the denial of exemption from self-employment_tax is not in violation of petitioner's first amendment rights thus we sustain respondent's determination that petitioners are liable for self-employment_tax for the years in issue to reflect the foregoing decision will be entered for respondent
